Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 5 recites “a notch” in reference to the guiding groove of the same claim. The figures do not show what the applicant means by “a notch.” The notch is being interpreted as a terminal point of the guiding groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boehler (US 5891498 A), hereinafter Boehler, in view of Jadhav (US 20170321903 A1), hereinafter Jadhav.

Regarding claims 1-3, Boehler discloses a barbecue stove for grilling and smoking comprising: 
a furnace (“barbecue grill 12” column 2, line 60); 
a mounting rack fixed on the furnace and disposed above the furnace (“smoker attachment 10” column 2, line 59); and
a door assembly disposed above the furnace, being adjacent to the mounting rack, and being swingable relative to the mounting rack and the furnace (“A left side door 82 is pivotally connected to a left side wall 74 by hinges 84 and extends from the solid bottom plate 72 to the top 80. A right side door 86 is pivotally connected to the right side wall 86 by hinges 88 and extends from the solid bottom plate 72 to the top 80” column 3, line 57).

    PNG
    media_image1.png
    735
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    477
    media_image2.png
    Greyscale

Boehler does not disclose a door-lifting type stove comprising a linkage mechanism connecting the mounting rack and the door assembly, lifting the door assembly up, and making the door assembly swing relative to the mounting rack, wherein the linkage mechanism has 
at least one positioning plate mounted to one of two inner side surfaces of the door assembly; and 
at least one linkage assembly having 
a first linkage arm having two ends, one of the two ends of the first linkage arm pivotally mounted to the mounting rack, and the other one of the two ends of the first linkage arm pivotally mounted to the at least one positioning plate; 
a second linkage arm having two ends, one of the two ends of the second linkage arm pivotally mounted to the mounting rack, and the other one of the two ends of the second linkage arm pivotally mounted to the at least one positioning plate; 
wherein the linkage mechanism has 
two said positioning plates disposed symmetrically; and 
two said linkage assemblies disposed symmetrically.

However, Jadhav teaches a door-lifting type stove comprising a linkage mechanism connecting the mounting rack and the door assembly, lifting the door assembly up, and making the door assembly swing relative to the mounting rack (Figures 5-9), wherein the linkage mechanism has 
at least one positioning plate mounted to one of two inner side surfaces of the door assembly (“the vertical translating assembly 26 can include a door plate 40 that is attached to the door 20”); and 
at least one linkage assembly having 
a first linkage arm having two ends (30), one of the two ends of the first linkage arm pivotally mounted to the mounting rack (56), and the other one of the two ends of the first linkage arm pivotally mounted to the at least one positioning plate (44); 
a second linkage arm having two ends (28), one of the two ends of the second linkage arm pivotally mounted to the mounting rack (54), and the other one of the two ends of the second linkage arm pivotally mounted to the at least one positioning plate (42); 
wherein the linkage mechanism has 
two said positioning plates disposed symmetrically; and 
two said linkage assemblies disposed symmetrically (“It is further contemplated that the vertical translating assembly 26 can include a drive arm 28 and offset arm 30 on each of the right side 132 and left side 134 of the door 20” paragraph [0024]).

    PNG
    media_image3.png
    615
    433
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    545
    448
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    546
    458
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    587
    463
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    615
    478
    media_image8.png
    Greyscale

In view of Jadhav’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the door and linkage assembly as is taught in Jadhav, in the barbecue stove disclosed by Boehler because Jadhav states “the inner door surface 48, which can be heated to a high temperature from defining a portion of the heating cavity 18, is substantially shielded from access by the user such that it is less likely that a user will inadvertently touch the inner door surface 48 of the door 20 when accessing the heating cavity 18 of the heating appliance 10” (paragraph [0028]). Therefore, including the door and linkage assembly taught by Jadhav will improve safety in the barbecue stove of Boehler.

Regarding claim 6, Boehler, as modified by Jadhav, discloses the barbecue stove as claimed in claim 1, wherein the mounting rack has multiple cooking grate sets arranged at spaced intervals vertically, and each one of the multiple cooking grate sets is mounted to two opposite inner side surfaces of the mounting rack (“Tray and rack holders 118 are secured to the left side wall 74 and the right side wall 76 inside the smoking chamber 108... Each tray and rack holder 118 also has a tray and rack support surface 122. Racks 124 or trays 126 are supported on the tray and rack support surfaces 122” column 4, line 57).

Regarding claim 7, Boehler, as modified by Jadhav, discloses the barbecue stove as claimed in claim 2, wherein the mounting rack has multiple cooking grate sets arranged at spaced intervals vertically, and each one of the 24 multiple cooking grate sets is mounted to two opposite inner side surfaces of the mounting rack (“Tray and rack holders 118 are secured to the left side wall 74 and the right side wall 76 inside the smoking chamber 108... Each tray and rack holder 118 also has a tray and rack support surface 122. Racks 124 or trays 126 are supported on the tray and rack support surfaces 122” column 4, line 57).

Regarding claim 8, Boehler, as modified by Jadhav, discloses the barbecue stove as claimed in claim 3, wherein the mounting rack has multiple cooking grate sets arranged at spaced intervals vertically, and each one of the multiple cooking grate sets is mounted to two opposite inner side surfaces of the mounting rack (“Tray and rack holders 118 are secured to the left side wall 74 and the right side wall 76 inside the smoking chamber 108... Each tray and rack holder 118 also has a tray and rack support surface 122. Racks 124 or trays 126 are supported on the tray and rack support surfaces 122” column 4, line 57).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehler, in view of Jadhav, and further in view of Peck (US 3059985 A), hereinafter Peck.

Regarding claim 4, Boehler, as modified by Jadhav, discloses the barbecue stove as claimed in claim 3, 

Boehler, as modified by Jadhav, does not disclose wherein the linkage mechanism has a connecting rod having two ends respectively mounted to the two first linkage arms of the two linkage assemblies.

However, Peck teaches wherein the linkage mechanism has a connecting rod having two ends respectively mounted to the two first linkage arms of the two linkage assemblies (“A link 46, disposed below the corresponding link 40 is connected intermediate its ends by a pivot 48 to a container side wall 12 and is connected at one end by a bar 50 to the door 24. The bar 50 extends through the dour and is connected at its opposite end to the other link 46 so as to insure a substantially unison up and down movement of the links 46” column 2, line 28 or “At one end, the link 112 is secured by a torsion bar 116 to one end of the door 104, adjacent the lower side thereof, and the torsion bar 116 is also connected to the link 112 in the assembly 110 at the opposite end of the door 104” column 5, line 11).

    PNG
    media_image9.png
    572
    237
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    474
    378
    media_image10.png
    Greyscale

In view of Peck’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the linkage mechanism has a connecting rod having two ends respectively mounted to the two first linkage arms of the two linkage assemblies as is taught in Peck, in the barbecue stove as presently modified because Peck states “a torsion bar, or the like, such as the bar indicated at 50 in FIG. 2, extends through the door and connects the parallel link assemblies to insure a unison operation of the assemblies and to preclude any twisting of the door during up and down movement” (column 4, line 61). Therefore, including the connecting rod will preclude twisting of the door in the stove as presently modified.

Regarding claim 9, Boehler, as modified by Jadhav and Peck, discloses the barbecue stove as claimed in claim 4, wherein the mounting rack has multiple cooking grate sets arranged at spaced intervals vertically, and each one of the multiple cooking grate sets is mounted to two opposite inner side surfaces of the mounting rack (“Tray and rack holders 118 are secured to the left side wall 74 and the right side wall 76 inside the smoking chamber 108... Each tray and rack holder 118 also has a tray and rack support surface 122. Racks 124 or trays 126 are supported on the tray and rack support surfaces 122” column 4, line 57).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boehler, in view of Jadhav, and further in view of Braun (DE 19507523 C1), hereinafter Braun.

Regarding claim 5, Boehler, as modified by Jadhav, discloses the barbecue stove as claimed in claim 2. 

Jadhav further teaches an elastic set having two ends (“the power assist mechanism 32 can include various power assist features that can include, but are not limited to, hydraulic rotating assemblies, pneumatic rotating assemblies, motors, spring-type biasing mechanisms, combinations thereof, and other similar power assist mechanisms 32. It is contemplated that the power assist mechanism 32 can also be disposed proximate the door plate 40 of the vertical translating assembly 26” paragraph [0030] emphasis added).

In view of Jadhav’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an elastic set having two ends as is taught in Jadhav, in the barbecue stove as presently modified because Jadhav states “the power assist mechanism 32 can provide a portion of the force necessary for operating the door 20 between the open and closed positions” (paragraph [0019]). Therefore, including the elastic set will simplify lifting of the door.

Boehler, as modified by Jadhav, does not disclose wherein 
the at least one positioning plate has 
a guiding groove disposed through the at least one positioning plate, being arched, and having a notch facing the mounting rack; and 
a connecting portion protruding from the at least one positioning plate; and 
the linkage mechanism has at least one buffering assembly having a guiding element mounted to the first linkage arm and through the guiding groove of the at least one positioning plate; 
a positioning element mounted to the connecting portion of the at least one positioning plate and capable of moving relative to the connecting portion of the at least one positioning plate; and 
one of the two ends of the elastic set mounted to the guiding element, and the other one of the two ends of the elastic set mounted to the positioning element.

However, Braun teaches wherein
the at least one positioning plate (“plate 9” paragraph [0012]) has 
a guiding groove disposed through the at least one positioning plate, being arched, and having a notch (“a circular arc slot 19 is recessed in the receiving plate 9” paragraph [0014]); and 
a connecting portion protruding from the at least one positioning plate (“a pivot point 14 on the receiving plate 9” paragraph [0012]); and 
the linkage mechanism has at least one buffering assembly having a guiding element mounted to the first linkage arm and through the guiding groove of the at least one positioning plate (“A unilaterally acting gas spring 13 extends between a pivot point 14 on the receiving plate 9 and a pivot point 15 on the upper parallelogram linkage 6” paragraph [0012]); 
a positioning element mounted to the connecting portion of the at least one positioning plate and capable of moving relative to the connecting portion of the at least one positioning plate (The terminal fitting of 13 rotating about 14); and 
one of the two ends of the elastic set mounted to the guiding element, and the other one of the two ends of the elastic set mounted to the positioning element (“Instead of the gas spring 13, any other force-transmitting element such as a spiral spring or a pneumatic cylinder can be used” paragraph [0016]).

    PNG
    media_image11.png
    559
    483
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    702
    480
    media_image12.png
    Greyscale

	Boehler, as modified by Jadhav, does not disclose the claimed positioning plate and elastic set arrangement. Braun teaches the claimed positioning plate arrangement. The substitution of one known element (the positioning plate and elastic set of Jadhav) for another (the positioning plate and elastic set of Braun) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the positioning plate and elastic set of Bruan would have yielded predictable results, namely, a plate for connecting to the linkage assembly and assisting with the lifting operation Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). 

The examiner notes that the positioning plate of Braun is connected to the mounting rack while the positioning plate of Jadhav is connected to the door. The court has held mere reversals to be obvious modifications In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). In the present case, the difference between the claims and the prior art Braun is the reversal of the positioning plate with respect to the door and the mounting rack. It would therefore have been an obvious modification to reverse the relative positions of the positioning plate with respect to the door and mounting rack. The examiner notes that this reversal would result in the notch facing the mounting rack.

Regarding claim 10, Boehler, as modified by Jadhav and Braun, discloses the barbecue stove as claimed in claim 5, wherein the mounting rack has multiple cooking grate sets arranged at spaced intervals vertically, and each one of the multiple cooking grate sets is mounted to two opposite inner side surfaces of the mounting rack (“Tray and rack holders 118 are secured to the left side wall 74 and the right side wall 76 inside the smoking chamber 108... Each tray and rack holder 118 also has a tray and rack support surface 122. Racks 124 or trays 126 are supported on the tray and rack support surfaces 122” column 4, line 57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Milburn (US 3096755 A) 

    PNG
    media_image13.png
    621
    434
    media_image13.png
    Greyscale

Pearce (US 3157176 A) 

    PNG
    media_image14.png
    645
    431
    media_image14.png
    Greyscale

Pearce (US 3242919 A) 

    PNG
    media_image15.png
    624
    431
    media_image15.png
    Greyscale

Laug (US 3343904 A) 

    PNG
    media_image16.png
    475
    394
    media_image16.png
    Greyscale

McNamee (US 20120060821 A1) 

    PNG
    media_image17.png
    573
    396
    media_image17.png
    Greyscale


Jeong (US 20090321430 A1) 

    PNG
    media_image18.png
    742
    489
    media_image18.png
    Greyscale

Glanton (US 5078049 A) 

    PNG
    media_image19.png
    673
    492
    media_image19.png
    Greyscale

Ham (US 20160374157 A1) 

    PNG
    media_image20.png
    646
    443
    media_image20.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762